DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-18 and 20 in the reply filed on 9/22/2022 is acknowledged.

Claims 3-11 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/22/2022.

Applicant’s election without traverse of region c of the SDC2 gene and region d of the TFPI2 gene as the species of claim 12 and fluorescent probe c1 and primer pair c1 and primer pair d1 and fluorescent probe d1 as the species of claim 16 in the reply filed on 9/22/2022 is acknowledged.

Claims 13 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/22/2022.

Drawings
The drawings dated 1/19/2022 are objected to because the formatting of the chromosomal positions renders the text pixelated and blurry such that it is not suitable for publication. The text of the chromosomal positions is contrasted with the region identifications, which are formatted in a clear manner.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: there is a typographical and/or grammatical error in the definition of the term “primer” on page 12.  
Appropriate correction is required.

The use of terms that are trade names or marks used in commerce, such as TEXASRED and JOE on page 8, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The abstract of the disclosure is objected to because the last sentence of the abstract is not clearly stated.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 12, 14-15, 17-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more.
	The claims are drawn kits that comprise reagents for detecting methylation of colorectal cancer-related genes at particular locations within the genome. The reagents broadly encompass primers and probes. The nucleic acid sequences of the encompassed primers and probes are identical to naturally occurring nucleic acid sequences within the genome. Thus, the primers and probes, such as those of claim 17, encompass natural products. The kit of claims 16 and 20 include fluorescent probes and thus are outside the scope of natural products.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the claim requires “reagents” for detecting methylation within particular coordinates within chromosome 7 and/or chromosome 8. The claim and the instant specification does not define a reference genome, genomic build, chromosomal build, etc. to which the coordinates correspond to. The sequence within one reference genome is distinct from the sequence of a second reference genome. It is unclear what particular region the reagents are to detect methylation within.
Claims 14-17 and 20 depend from claim 12 are rejected for the same reason.
While claim 16 sets forth primers and probes having sequences, the sequences of the primers and probes in not limited such that the targeted region is defined.
	Regarding claim 15, the claim describes the colorectal cancer-related gene is a “union from the SDC2 gene and the TFPI2 gene”. It is unclear what, if any, further limitations are placed on the structural elements of the claim based on the target being a “union from the SDC2 gene and the TFPI2 gene”. 
Claims 16 and 20 depend from claim 15 are rejected for the same reason.
Regarding claim 20, the claim describes a “detection sample” of the kit. It is unclear what, if any, further limitations are placed on the structural elements of the claim based on a recited “detection sample”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 12, 14-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fodor (US 2001/0053519 A1).
Claim 12 broadly encompasses any reagent that detects methylation in any portion of the recited genomic regions in chromosome 7 and/or chromosome 8.
Claim 16 broadly encompasses primer pairs and probes that have “a base sequence of the primer pair” that is shown in the recited SEQ ID NOs and “a base sequence of the fluorescent probe c” that is shown in the recited SEQ ID NOs. The term “a base sequence” broadly encompasses any portion of the recited SEQ ID NOs.
Regarding claims 12, 14, 15 and 16, Fodor teaches a set of isolated nucleic acids that includes all possible oligonucleotides with a length of 10 nucleotides (para. 101).
Fodor further teaches the oligonucleotides may be probes or primers (para. 3, 50, 61 and 118).
Fodor anticipates the claimed kit comprising oligonucleotides as reagents because Fodor teaches a set of isolated nucleic acids that includes all possible oligonucleotides with a length of 10 nucleotides. The oligonucleotides of Fodor as a set have sufficient structural features to interact with any number of nucleic acid targets, including those of the claims, and have a sequence shown in the recited SEQ ID NOs.
Regarding claim 17, Fodor further teaches the set of nucleic acids are used with an extraction solution (para. 118) and internal standard (para. 121).
Regarding claim 20, the claim does not identify any further structural features of the kit or specifically the reagents of claim 16. Fodor anticipates claim 20 for the same reasons it anticipates claim 16.

Claim(s) 12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Thorlacius-Ussing (WO 2018/087129 A1).
Regarding claim 12, Thorlacius-Ussing teaches reagents for detecting methylation in a SDC2 gene and a TFPI2 gene in a method (p. 2 and 4; and claim 12). The reagents include primers and probes (p. 4; and claim 12).
The region of the SDC2 gene detected by Thorlacius-Ussing is 96494093-96494195 in NC_000008.11 (Table 9).
The region of the TFPI2 gene detected Thorlacius-Ussing is 93890745-93890831 in NC_000007.14 (Table 9).
The regions are encompassed region c of the present claims and region e of the present claims.
	The primers of the kits of Thorlacius-Ussing detecting SDC2 and TFPI2 genes are encompassed by the broad scope of claim 12.
	Regarding claim 17, Thorlacius-Ussing further teaches the kit includes sulfites in the form of sodium bisulfite (p. 29 and 46).

Claim(s) 12, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Olek (2004/0241651 A1).
	Regarding claims 12 and 14, Olek teaches a sequence for detecting cytosine methylation identified as SEQ ID NO: 42044. The sequence aligns with present SEQ ID NO: 22 as depicted below.
RESULT 2
US-10-257-017B-42044
; Sequence 42044, Application US/10257017B
; Publication No. US20040241651A1
; GENERAL INFORMATION:
;  APPLICANT: Alexander Olek
;  APPLICANT:  Christian Piepenbrock
;  APPLICANT:  Kurt Berlin
;  TITLE OF INVENTION: Detection of single nucleotide polymorhphisms [SNPs] and cytosine
;  TITLE OF INVENTION:  methylations
;  FILE REFERENCE: E01/1193/WO
;  CURRENT APPLICATION NUMBER: US/10/257,017B
;  CURRENT FILING DATE:  2002-10-07
;  PRIOR APPLICATION NUMBER: DE 10019173.8
;  PRIOR FILING DATE: 2000-04-07
;  NUMBER OF SEQ ID NOS: 382046
; SEQ ID NO 42044
;   LENGTH: 13
;   TYPE: DNA
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Oligonucleotide for detection of SNP TSC0012571
US-10-257-017B-42044

  Query Match             60.0%;  Score 12;  DB 10;  Length 13;
  Score over Length       92.3%;
  Best Local Similarity   100.0%;
  Matches   12;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          4 AAACCCGACAAA 15 [SEQ ID NO: 22]
              ||||||||||||
Db          2 AAACCCGACAAA 13 [SEQ ID NO: 42044]

SEQ ID NO: 42044 of Olek anticipates claims 12 and 14 because it overlaps with present SEQ ID NO: 22. It has substantial structure that is able to detect region d because it substantially overlaps with the sequence structure of present SEQ ID NO: 22.
	Regarding claim 17, Olek teaches bisulfite as a known reagent used with the detection oligonucleotides (para. 27 and 70).
	
Claim(s) 12, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Van Engeland (WO 2008/084219 A1).
	Regarding claims 12 and 14, Van Engeland teaches a sequence for detecting cytosine methylation identified as SEQ ID NO: 497. The sequence aligns with present SEQ ID NO: 19 as depicted below.
RESULT 2
ASQ18231
ID   ASQ18231 standard; DNA; 21 BP.
XX
AC   ASQ18231;
XX
DT   11-DEC-2008  (first entry)
XX
DE   Human TFPI2_67250 gene PCR primer, SEQ ID NO:497.
XX
KW   dna detection; gene silencing; epigenetic modification; therapeutic;
KW   prophylactic to disease; gene therapy; diagnostic test; pharmacogenetics;
KW   cancer; gastrointestinal tumor; cytostatic; gastrointestinal-gen.;
KW   esophagus tumor; stomach tumor; ss; primer; TFPI2; PCR.
XX
OS   Homo sapiens.
XX
CC PN   WO2008084219-A1.
XX
CC PD   17-JUL-2008.
XX
CC PF   09-JAN-2008; 2008WO-GB000056.
XX
PR   09-JAN-2007; 2007GB-00000374.
PR   09-JAN-2007; 2007US-0879332P.
PR   17-SEP-2007; 2007US-0960130P.
PR   08-OCT-2007; 2007US-0978261P.
XX
CC PA   (ONCO-) ONCOMETHYLOME SCI SA.
CC PA   (BALD/) BALDOCK S C.
XX
CC PI   Van Engeland M,  De Bruine MA,  Griffioen A,  Louwagie J,  Bierau K;
CC PI   Brichard G,  Otto G,  Penning M;
XX
DR   WPI; 2008-N22627/77.
XX
CC PT   Detecting a predisposition to, or the incidence of, cancer in a sample 
CC PT   comprises detecting epigenetic change in genes of interest.
XX
CC PS   Disclosure; SEQ ID NO 497; 283pp; English.
XX
CC   The present invention a method for detecting cancer in a sample which 
CC   comprises detecting an epigenetic change in at least one gene selected 
CC   from an NDRG4/NDRG2 subfamily gene, GATA4, OSMR, GATA5, SFRP1, A 
CC   disintegrin and metalloproteases 23 (ADAM23), JPH3, SFRP2, activated 
CC   protein C (APC), methyl guanine-DNA methyltransferase (MGMT), TFPI2, 
CC   BNIP3, FOXET, SYNE1, SOX17, PHACTR3 and JAM3, where detection of the 
CC   epigenetic change is indicative of a predisposition to or the incidence 
CC   of cancer. The invention provides method for detecting a predisposition 
CC   to, or the incidence of, cancer in a sample, with high sensitivity. The 
CC   invention further provides pharmacogenetic methods for determining 
CC   suitable treatment regimens for cancer and methods for treating cancer 
CC   patients. The method of invention is used for identifying, diagnosing, 
CC   staging or otherwise characterizing cancers, in particular 
CC   gastrointestinal cancer such as colorectal cancer, gastric cancer and 
CC   esophageal cancer. The present sequence represents a PCR primer used for 
CC   amplifying and determining the methylation status of the TFPI2 gene in 
CC   the method of invention.
XX
SQ   Sequence 21 BP; 10 A; 5 C; 3 G; 3 T; 0 U; 0 Other;

  Query Match             84.0%;  Score 21;  DB 32;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 GAAAATCCTAAATACGCGCAA 22 [SEQ ID NO: 19]
              |||||||||||||||||||||
Db          1 GAAAATCCTAAATACGCGCAA 21 [SEQ ID NO: 497]

SEQ ID NO: 497 of Van Engeland anticipates claims 12 and 14 because it overlaps with present SEQ ID NO: 19. It has substantial structure that is able to detect region d because it substantially overlaps with the sequence structure of present SEQ ID NO:19.
	Regarding claim 17, Van Engeland teaches bisulfite as a known reagent used with the detection oligonucleotides (p. 49, 134).

Claim(s) 12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ref ‘955 (CN 109486955 A).
Citations are to the Google Patent translation of the document and is included with the copy of Ref ‘955.
	Regarding claim 12, Ref ‘955 teaches a sequence for detecting cytosine methylation identified as SEQ ID NO: 52. The sequence aligns with present SEQ ID NO: 16 as depicted below.
RESULT 7
BGE01912
ID   BGE01912 standard; DNA; 20 BP.
XX
AC   BGE01912;
XX
DT   27-JUN-2019  (first entry)
XX
DE   Human SDC2 gene methylation detection PCR primer SDC2-R9, SEQ 52.
XX
KW   PCR; SDC2 gene; Syndecan 2; adenoma; colorectal tumor; diagnostic test;
KW   dna detection; dna methylation; primer; ss.
XX
OS   Homo sapiens.
XX
CC PN   CN109486955-A.
XX
CC PD   19-MAR-2019.
XX
CC PF   29-DEC-2018; 2018CN-11636672.
XX
PR   29-DEC-2018; 2018CN-11636672.
XX
CC PA   (AMOY-) AMOY DIAGNOSTICS CO LTD.
XX
CC PI   Li Y,  Lin X,  Song Q,  Zheng L,  Lv W,  Zhang H,  Qin Q,  Liao N;
XX
DR   WPI; 2019-28469L/46.
XX
CC PT   New feces detection kit useful for detecting multi-site methylation 
CC PT   detection of advanced adenoma and colorectal cancer related genes, 
CC PT   comprises composition for extracting and transforming fecal DNA in large 
CC PT   quantities and primer and probe.
XX
CC PS   Claim 7; SEQ ID NO 52; 66pp; Chinese.
XX
CC   The present invention relates to a novel multi-site methylation detection
CC   kit, useful for detecting advanced adenoma and colorectal cancer related 
CC   genes in stool samples. The invention further provides a composition for 
CC   detecting advanced adenoma and colorectal cancer related genes. The 
CC   present sequence represents a human SDC2 gene methylation detection PCR 
CC   primer, which is used in the kit for detecting advanced adenoma and 
CC   colorectal cancer related genes in stool samples.
XX
SQ   Sequence 20 BP; 7 A; 9 C; 2 G; 2 T; 0 U; 0 Other;

  Query Match             76.0%;  Score 19;  DB 62;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   19;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          7 ACGAAACCTCCTACCCAAC 25 [SEQ ID NO: 16]
              |||||||||||||||||||
Db          1 ACGAAACCTCCTACCCAAC 19 [SEQ ID NO: 52]

SEQ ID NO: 52 of Ref ‘955 anticipates claims 12 because it overlaps with present SEQ ID NO: 16. It has substantial structure that is able to detect region c because it substantially overlaps with the sequence structure of present SEQ ID NO:16.
	Regarding claim 17, Ref ‘955 teaches bisulfite as a known reagent used with the detection oligonucleotides (p. 4).

Conclusion
	No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634